Case: 13-3061      Document: 8       Page: 1    Filed: 06/19/2013




                NOTE: This order is nonprecedential

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    JAMES F. OUTLAW,
                        Petitioner,

                                v.

           DEPARTMENT OF THE ARMY,
                    Respondent.
              ______________________

                          2013-3061
                    ______________________

   Petition for review of the Merit Systems Protection
Board in consolidated Nos. DE0752110279-I-2 and
DE0752110514-I-1.
                ______________________

                        ON MOTION
                    ______________________
  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
                           ORDER
    James F. Outlaw moves for reconsideration of the
court’s previous rejection of his petition for review.
     The Merit Systems Protection Board (“Board”) issued
its final order on October 19, 2012. Mr. Outlaw received
Case: 13-3061      Document: 8     Page: 2      Filed: 06/19/2013




2                                       JAMES OUTLAW    v. ARMY

the order via electronic mail on October 19, 2012. * Mr.
Outlaw’s petition was received by this court on December
21, 2012, sixty-three days after he received the Board’s
final order.
     Our review of a Board decision or order is governed by
5 U.S.C. § 7703(b)(1), which provides in relevant part that
“[n]otwithstanding any other provision of law, any peti-
tion for review shall be filed within 60 days after the
Board issues notice of the final order or decision of the
Board.” 5 U.S.C. § 7703(b)(1)(A) (2012). This filing period
is “statutory, mandatory, [and] jurisdictional.” Monzo v.
Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984); see
also Bowles v. Russell, 551 U.S. 205 (2007) (the timely
filing of a notice of appeal in a civil case is a jurisdictional
requirement that cannot be waived). We also note that
the petition for review must be received by this court by
the due date, Fed. R. App. P. 25(a)(2)(A), and that peti-
tions for review cannot be filed by fax or electronically
with this court, Fed. Cir. R. 25.
    Because Mr. Outlaw’s petition was not received with-
in 60 days of the date he received the Board’s decision, we
must dismiss his petition as untimely.
    Accordingly,
    IT IS ORDERED THAT:
   1) Mr. Outlaw’s motion for reconsideration is denied,
and his petition is dismissed.
    (2) All sides shall bear their own costs.


    *Mr.  Outlaw is a registered electronic filer with the
Board. The regulation governing the dates for service of
electronic documents at the Board states, in relevant part,
“MSPB documents served electronically on registered e-
filers are deemed received on the date of electronic sub-
mission.” 5 C.F.R. § 1201.14(m)(2).
Case: 13-3061    Document: 8   Page: 3   Filed: 06/19/2013




 JAMES OUTLAW   v. ARMY                                  3
                                 FOR THE COURT

                                 /s/ Daniel E. O'Toole
                                 Daniel E. O'Toole
                                 Clerk

s25

ISSUED AS A MANDATE: June 19, 2013